Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Patrick Jewik, Registration No. 40,456, on January 18, 2022, authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 
Listing of Claims:

1.	(Currently Amended) A computer-implemented method comprising:
receiving, at a secure remote transaction server from a client device, a request to enroll an account, wherein a user of the client device selects a prioritized order of multiple facilitators to be used by an authentication application to authenticate the user for a particular service provider, where different facilitators are selected for different service providers;

storing, by the secure remote transaction server, at least a public key of a cryptographic key pair in association with the account, wherein at least a private key of the cryptographic key pair is stored on the client device in association with the account; 
generating, by the secure remote transaction server, a token to be associated with the account, the token being stored in association with the account;
receiving, by the secure remote transaction server from an access device, a request to complete a transaction in association with the account, the request including a signed authentication indicator, wherein an authentication indicator is signed by the authentication application using the private key after one or more of the multiple facilitators authenticate the user of the client device according to the prioritized order of the multiple facilitators, wherein the multiple facilitators are prioritized such that a higher priority facilitator is requested first, and after a predetermined number of unsuccessful authentication attempts, a lesser priority facilitator is to be requested;
verifying, by the secure remote transaction server, the authentication indicator using the public key stored in associated with the account; and
upon verifying the authentication indicator, providing the token to the access device.
2.	(Canceled). 
3.	(Previously presented) The computer-implemented method of claim 1, wherein the signed authentication indicator has been generated by the client device by performing a first cryptographic operation using the private key.
4.	(Original) The computer-implemented method of claim [[3]] 1 , wherein verifying the authentication indicator using the public key comprises performing a second cryptographic operation on the signed authentication indicator using the public key.

identifying, by the secure remote transaction server, an authorization entity associated with the account based on information in the request; and
verifying, by the secure remote transaction server, the authenticity of the account with the authorization entity associated with the account.
6.	(Original) The computer-implemented method of claim 5, wherein the authenticity of the account is determined by the authorization entity using a one-time passcode.
7.	(Original) The computer-implemented method of claim 6, wherein the authorization entity transmits the one-time passcode to the client device via a communication channel stored in relation to the account.
8.	(Original) The computer-implemented method of claim 1, wherein the cryptographic key pair is generated on the client device and the public key is received by the secure remote transaction server from the client device.
9.	(Original) The computer-implemented method of claim 1, wherein the cryptographic key pair is generated on the secure remote transaction server and the method further comprises transmitting the private key to the client device.
10.	(Original) The computer-implemented method of claim 1, wherein the public key is forwarded to an authorization entity associated with the account.
11.	(Previously presented) A secure remote transaction server comprising:
a processor; and
a memory including instructions that, when executed with the processor, cause the secure remote transaction server to, at least:
for a particular service provider, where different facilitators are selected for different service providers;
verify that the client device has authority to access the account;
store at least a public key of a cryptographic key pair in association with the account, wherein at least a private key of the cryptographic key pair is stored on the client device in association with the account; 
generate a token to be associated with the account, the token being stored in association with the account;
receive, from an access device, a request to complete a transaction in association with the account, the request including a signed authentication indicator, wherein an authentication indicator is signed by the authentication application using the private key after one or more of the multiple facilitators authenticate the user of the client device according to the prioritized order of the multiple facilitators, wherein the multiple facilitators are prioritized such that a higher priority facilitator is requested first, and after a predetermined number of unsuccessful authentication attempts, a lesser priority facilitator is to be requested;
verify the authentication indicator using the public key stored in associated with the account; and
upon verifying the authentication indicator, provide the token to the access device.
12.	(Canceled).
13.	(Previously presented) The secure remote transaction server of claim 11, wherein verifying the authentication indicator using the public key comprises generating an unsigned version of the signed authentication indicator and assessing the unsigned version of the signed authentication indicator.

15.	(Original) The secure remote transaction server of claim 13, wherein assessing the unsigned version of the signed authentication indicator comprises determining whether a likelihood value in the unsigned version of the signed authentication indicator exceeds a threshold value.
16.	(Previously presented) The secure remote transaction server of claim 11, wherein the token is subsequently used by the access device to complete the transaction.
17.	(Canceled). 
18.	(Previously presented) The secure remote transaction server of claim 11, wherein generating the token to be associated with the account comprises receiving the token from an authorization entity associated with the account.
19.	(Currently amended) A computer-implemented method comprising:
receiving, by a communication device, a request to register authentication data for an account associated with a service provider;
prompting, by the communication device, a user of the account to provide authentication data;
receiving, by the communication device, the authentication data from the user ;
receiving a selection of a prioritized order of multiple facilitators to be used by an authentication application on the communication device to authenticate the user for a particular service provider, where different facilitators are selected for different service providers;
registering, by the communication device, the authentication data onto the communication device;
obtaining, by the communication device, a private key of a cryptographic key pair; [[and]]

receiving, by the communication device, a request to access the account; 
prompting, by a facilitator of the multiple facilitators of the communication device, the user to provide the authentication data, wherein the multiple facilitators are prioritized such that a higher priority facilitator is requested first, and after a predetermined number of unsuccessful authentication attempts, a lesser priority facilitator is to be requested;
receiving, by the facilitator of the multiple facilitators of the communication device, the authentication data from the user;
comparing, by the facilitator of the multiple facilitators of the communication device, the received authentication data with the registered authentication data;
determining, by the facilitator of the multiple facilitators of the communication device, that the received authentication data matches the registered authentication data;
generating, by the facilitator of the multiple facilitators of the communication device, an authentication indicator indicating the match of the received authentication data to the registered authentication data;
signing, by the communication device, the authentication indicator using the private key; and
sending, by the communication device, the signed authentication indicator to the secure remote server in an access request, wherein the secure remote server releases the token to the service provider to grant the user access to the account in response to verifying the signed authentication indicator using the public key.
20.	(Canceled)
21.	(Canceled)

23.	(Canceled)
24.	(Canceled)


Reason for allowance
Claims 1, 3-11, 13-16 and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s correspondence filed on January 04, 2022, through examination of the claims with application, further proposed examiner’s amendment and search, the pertinent prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having the particular features have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.